DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-7, 10-12, and 14-22 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third part as claimed in 22 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Additionally, the drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 331 with regards to Figure 7A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the support part supporting the first and second metal members is unclear as to how they are being supported and in what fashion. The 
Regarding claim 11, the first electrode member is mentioned as being formed on one surface of the second case, however in claim 1 it is already detailed as being formed on the first region of the fastener thus is it unclear as to where the first electrode unit is actually located. 
Regarding claim 22, the third part is claimed as the component that connects the first and second bands together where the electrode members are formed on it. This seems to have already been claimed as part of the fastener and the fitting structures. If the third part is in fact not the fastener as is being assumed for purposes of prosecution, it would not appear that there is support for such a feature, nor is one shown in the figures as those components are already claimed in present amended claim 1. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Publication 2016/0089053 (hereinafter Lee) in view of Woo et al. US Publication 2016/0166153 (hereinafter Woo) in view of Tulloch et al. US Patent 9,445,633 (hereinafter Tulloch) in view of Noirjean US Patent 6,854,978 (hereinafter Noirjean) in view of Schmid US Patent 4,375,219 (hereinafter Schmid) in view of Kim et al. US Publication 2015/0182160 (hereinafter Kim) and in further view of Fish et al. US Publication 2015/0157220 (hereinafter Fish).
Regarding claim 1, Lee discloses that a watch-type terminal wearable on the user’s wrist (Figure 4, showing the device on the user’s wrist), the watch-type terminal comprising: a main body (Figure 1A element MB and [0049]); a band part connected to the main body and formed to be wearable on the wrist (Figure 1A element ST, see also [0049]), where the band part includes a first band and a second band (Figures 1A-B which shows two bands connected to each other through both the standard watch clasp and through the main body at MB); an electrode unit disposed in a region of each of the main body and the band so as to come into contact with the body of a user (electrodes 110, 115, 120, and 125; though the electrode unit electrodes on the interior of the band are not in a region of the main body, see Figure 1, and generating a current (Figures 3, 6, and 9 which show the circuit diagram of the current being generated and monitored); and a controller calculating an impedance value on the basis of a voltage sensed by the electrode unit (element 146 which monitors the impedance), wherein the electrode unit includes a first electrode member which comes into contact with the wrist when the watch-type terminal is worn around the wrist and a second electrode member exposed to an outside (Figures 1A-B, 4, and 7-8 which shows the electrode locations as well as the opposing hand or wrist coming into the outer electrodes), wherein the controller obtains the impedance value regarding a part of the body between the first and second electrode members (Figures 4, 6-8, and 10, which details the step of obtaining the 
Lee teaches electrode parts that are parallel to each other (Figures 1A-B at elements 110, 115, 120, and 125) at both an inside and outside portion of the first band, but is silent on the placement of the electrode unit on a fastener and that they are made of metal. Woo teaches a physiological monitoring watch that includes band part with a first and second band connected to both ends of the main body (Figure 1A, elements 24C-D attached to main body at 24A), along with a fastener (24B as per Figure 1A) with a first and second region (top and bottom of element 24B) with fitting structures (element 26, Figure 1B) with the electrode unit including first and second metal members (elements 46 and 48 and [0015] detailing the material being metal for the electrodes) formed on one surface of the first region of the fastener (Figure 1A which shows the electrodes on the fastener). It would have been obvious to the skilled artisan before the effective filing date to rearrange the known parts (electrode located on the fastener) as taught by Woo with the device of Lee as predictable results would have ensued (monitoring of a physiological signal at an area of highest conductance on the user’s wrist).

Though having two bands on a wrist watch is well-known, and though Lee teaches such a feature already (Figures 1A-B), Tulloch does not disclose using two bands where one is detachable as claimed. Noirjean teaches a portable electronic 
Though insulating electrodes to prevent cross-talk or electrical artifact is very common if not required in most physiological monitoring types, it is performed by the above prior art of record by having the surrounding portion of the bands immediately around the electrode be made of an insulating material. Schmid teaches an electrode for measuring bioelectrical signals that includes two electrodes (32-33) with an insulating part (43) between them preventing direct electrical connection (Figure 11). It would have been obvious to the skilled artisan before the effective filing date to utilize the insulating part as taught by Schmid with the device of Lee for the same predictable results and advantages of insulating the electrodes from each other. 
Lee as modified by Woo teaches having electrodes on the fastener however the fastener is of a different type though used for the same purpose in the same location on the overall device (Figures 1A-B of Woo). Kim teaches a smartwatch that includes a fastener (unlabeled portion in Figure 4A opposite of 103) that includes first and second regions which overlap with each other when coupled (the two pieces connected at the joint are designed to fold over each other at that point, see Figure 4A), the first and 
Lee is silent on the support part for supporting the electrodes. Fish teaches a wristworn physiological monitoring device that includes a main body (18), a band part (12, Figures 1-2), electrodes (28 and can also be located on the fastener 34 as per [0058]), and as best understood Fish teaches a support part (30, see Figure 2 and [0043] which details that the 30 is a sensor plate that is used to replace all of the electrodes 28 with ease for changing out electrodes of different sizes). It would have been obvious to the skilled artisan before the effective filing date to utilize the support part as taught by Fish with the device of Lee in order to allow the electrodes to be replaced at once for electrodes of a different size as desired/needed.
Regarding claim 5, Lee discloses that the second band includes electrically connecting the first and second electrode members (Lee does not explicitly discuss this however it would have had to exist otherwise the device would be unable to function as 
Regarding claim 15, Lee discloses that when the user’s finger comes into contact with the second electrode member (Figure 4), the controller outputs a body fat measurement result using a current value flowing through the body of the user ([0017][0085]).
Regarding claim 18, Lee is silent on the pins and circuit board. Tulloch teaches that the connection pin is connected to a flexible circuit board installed within the second band (Figure 2B with pins 209 connected to the PCB 205) and electrically connected to the electrode unit (the electrodes are already taught above in those locations by Lee in view of Takeo which would have been connected to the main body via the flexible circuit board of Tulloch). It would have been obvious to the skilled artisan before the effective filing date to utilize the pins and circuit board as taught by Tulloch with the device of Lee .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Woo, Tulloch, Noirjean, Schmid, Kim, and Fish, as applied to claim 5, and in further view of Crawford 2016/0066859 (hereinafter Crawford).
Regarding claim 6, Lee is silent on the material of the electrodes as well as the connection pins. Crawford teaches an impedance monitoring watch that includes first and second electrode members are formed as a plurality of metal members ([0172] which mentions that they can be made of metal). It would have been obvious to the skilled artisan before the effective filing date to utilize metal for the electrodes as taught by Crawford with the device of Lee as the materials are well-known to those of ordinary skill in the art and would have produced predictable results (measuring of impedance signals across tissue). 
Tulloch teaches that the second band include a plurality of connection pins respectively connected to the plurality of metal members (the pins were mentioned above). Though not specifically mentioned the conductive pathing of the traces on the flexible board, once combined with the device of Lee, would have called for individual electrode connections corresponding to the respective pins as impedance sensing requires individual connections. It would have been further obvious to the skilled artisan before the effective filing date to utilize the pins as taught by Tulloch with the device of Lee in order to allow for easier data or power transfer at the connector between the second band the main body of the device.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Woo, Tulloch, Noirjean, Schmid, Kim, and Fish, as applied to claim 1, and in further view of Park et al. US Publication 2016/0051193 (hereinafter Park).
Regarding claim 7, Lee is silent on the additional sensors. Park teaches a wrist-worn monitoring device that includes both electrodes for measuring impedance (E11-13, 110, 120) as well as additional sensors on the strap for sensing a biometric signal (S11-14, see also [0041]-[0044]) on a band (Figure 2 at band 20). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional sensors as taught by Park with the device of Lee in order to aid in diagnosis of one’s overall health by including additional biosignals such as in the case of Park, PPG/pulse sensing.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Woo, Tulloch, Noirjean, Schmid, Kim, and Fish, as applied to claim 1, and in further view of Rothkopf US Publication 2016/0058375 (hereinafter Rothkopf). 
Regarding claim 10, Lee discloses a main body with a display unit forming one surface and outputting screen information (Figures 1A-B and [0018] which mentions the use of a display on the device), but is silent on the first and second cases.
Rothkopf teaches a wearable electronic device that includes a display on a main body that further includes a first, case surrounding the display unit; and a second case coupled to the first case and facing the first case (Figures 7 and 16 at display 609, first case 601 and second case 710). It would have been obvious to the skilled artisan before the effective filing date to utilize the case and display as taught by Rothkopf with 
Regarding claim 11, Lee as modified by Kim shows an electrode unit on the underside of the case of the main body (Kim Figure 3 elements 102-1), but is silent on the case being two cases. The second case is taught above in rejected claim 10 by Rothkopf.  It would have been obvious to the skilled artisan before the effective filing date to utilize the case and display as taught by Rothkopf with the device of Lee as predictable results would have ensued (allowing for access to the internal components such as a battery).
Regarding claim 12, Lee discloses such a claimed configuration with the first electrode member and the second electrode member extending in one direction and are disposed abreast (Figures 1A-B showing electrodes at 110, 115, 120, 125 abreast of each other and facing the same direction). 
Regarding claim 14, Lee is silent on the haptic feedback. Rothkopf teaches that the controller controls a haptic module to output vibration, while the impedance value is being measured ([0098-[0099] which mentions that haptic feedback can be utilized due biosensor operations; the publication corresponds to the provisional application paragraphs [0077]-[0078]). It would have been obvious to the skilled artisan before thee effective filing date to utilize the haptic feedback system as taught by Rothkopf with the device of Lee in order to alert the user to one of several options going on with the device ([0099]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Woo, Tulloch, Noirjean, Schmid, Kim, and Fish, as applied to claim 1, and in further view of Sony “Sony Smartwatch 2 Review” Nov. 2013. 
Regarding claim 16, Lee is silent on the fixing part. Tulloch teaches that the main body has a fixing part protruding therefrom (element 104), and the fixing part, has a hinge structure (Figure 4A shows the hinge structure that strap can rotate around), but is silent on the protrusion. It would have been obvious to the skilled artisan before the effective filing date to utilize the second band features as taught by Tulloch with the device of Lee as predictable results would have ensued (connection of the band to the main body via conventional watch-type means).  
Sony teaches a smartwatch that includes a protrusion on the second band connected to the fixing part (Figures 1-2; only two figures shown in the document and both show that the hinge around the fixing part interacts with a protruding part from the band). It would have been obvious to the skilled artisan before the effective filing date to utilize the design as taught by Sony with the device of Lee as the two differ only in aesthetics and would have performed the same task of attaching the band to the main body.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Woo, Tulloch, Noirjean, Schmid, Kim, and Fish, as applied to claim 5, and in further view of Ellis et al. US Patent 2,999,221 (hereinafter Ellis).
Regarding claim 17, Lee as modified by Tulloch and Noirjean discloses the connection pins (as mentioned above) and the connection hole but is silent on there being more than one connection hole. Ellis teaches a generic pin contact connector that 
Regarding claims 19-20, Lee is silent on the protrusion/pin configuration. Ellis teaches that the connection pin is configured to be inserted into the connection hole (Figure 6 pin 34), and the connection pin is fixed by a fixing protrusion formed within the connection hole (elements 80 and 120 both meet that limitation as the Applicant is silent on where the protrusion initially extends from), wherein an outer circumferential surface of the connection pin has a seating recess allowing the fixing protrusion to be seated therein (the recess at 78 around protrusion 80 which also interacts with protrusion 120, see Figure 6). It would have been obvious to the skilled artisan before the effective filing date to utilize the pin and protrusion configuration as taught by Ellis with the device of Lee in order to prevent the pin from exiting the connection hole too easily.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Woo, Tulloch, Noirjean, Schmid, Kim, and Fish, as applied to claim 1, and in further view of Bohorquez et al. US Publication 2016/0157749 (hereinafter Bohorquez).
Regarding claim 21, Lee is silent on the specific frequency for the above mentioned impedance monitoring. Bohorquez teaches a portable physiological monitoring device utilizing a high frequency of at least 50 kHz ([0070]-[0073] where the range is between 1 kHz and 1 MHz). It would have been obvious to the skilled artisan .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. The Applicant is correct in that the prior art of record does not teach the newly added limitations with respect to claim 1, new art has been applied above to remedy any deficiencies of the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794